DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

The amendment filed January 7, 2022, has been entered.  Claims 2-21 and 23 are currently pending in the application.  Claims 1, 22 and 24 have been cancelled.  All previous rejections of claims 1, 22 and 24 have been withdrawn in view of the cancellation of claims 1, 22, and 24.  The previous objections to claims 2, 10 and 15 the 112(d) rejection of claim 13, and the previous prior art rejections have been withdrawn in view of applicant’s claim amendments.  The previous double-patenting rejection of claims 16-21 and 23 has been withdrawn in view of the filing of a terminal disclaimer.

Terminal Disclaimer

The terminal disclaimer filed on February 7, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 8,623,442 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 2-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: where applicant has amended claim 2 to incorporate the particle size of the cocoa extract, all claims are now allowable over the prior art.  The prior art of Anderson et al. teaches a particle size of the cocoa extracts, but the particles in the prior art are preferably less than about 5 microns, while the claimed cocoa extract has no more than 4% of particles 74 microns or smaller.  One of ordinary skill would have no reason to increase the particle size, when the larger particle size of the extract would be expected to affect the mouthfeel of the composition.  Therefore, the claims are considered to be unobvious over the applied prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791